Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11048302 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by SONG et al. (US Pub No. 2012/0044620 A1 and SONG hereinafter)
Regarding Claim 1, SONG discloses (figs. 1-13B and see annotated fig.13A below) an electronic device comprising: a first body (100) and a second body (200); a flexible display (300) comprising a first portion of the flexible display supported by the first body and a second portion of the flexible display supported by the second body (fig.3); and a hinge unit (400) for connecting the first body and the second body, and supporting a third portion of the flexible display between the first portion of the flexible display and the 

    PNG
    media_image1.png
    288
    605
    media_image1.png
    Greyscale

 second portion of the flexible display, the hinge unit comprising: a plurality of sliding units (410 and 420) configured to enable at least one of the first body and the second body to move in a direction perpendicular to a first axis, each of the plurality of sliding units being coupled to either of the first body or the second body wherein each of the plurality of sliding units includes a sliding frame (220 and 120), and a sliding plate (412, 422) which slides in a direction perpendicular to the first axis along the sliding frame (fig.6), wherein the sliding frame of each of the plurality of sliding units is positioned parallel to and slides along either the first body or the second body (shows in fig. 9A), and wherein the first axis is perpendicular to a longitudinal direction of the flexible display (see annotated fig below).  


    PNG
    media_image2.png
    299
    501
    media_image2.png
    Greyscale


Regarding Claim 2, SONG discloses (figs. 1-13B) the electronic device of claim 1, wherein the first body includes a first support plate (100) to which the first portion is coupled and a first housing to which the first support plate is coupled, and the second body includes a second support plate (200) to which the second portion is coupled and a second housing to which the second support plate is coupled.  

Regarding Claim 3, SONG discloses (figs. 1-13B) the electronic device of claim 1, wherein the plurality of sliding units includes a first sliding unit (410) and a second sliding unit (420), wherein the first sliding unit includes a first sliding plate (422) that is coupled to the hinge unit, and a first sliding frame (120) that is coupled to at least one of the first body and the second body, and wherein the second sliding unit includes a second sliding plate (412) that is coupled to the hinge unit, and a second sliding frame (220) that is coupled to at least one of the first body and the second body.

Regarding Claim 6, SONG discloses (figs. 1-13B) the electronic device of claim 1, when the flexible display is in an unfolded state from a folded state, the sliding plate slides in a direction away from the hinge unit (shows in fig.9A).  

Regarding Claim 7, SONG discloses (figs. 1-13B) the electronic device of claim 1, wherein the sliding frame includes a guide groove (220) for guiding the sliding plate, and wherein the sliding plate includes a guide rail (423) inserted into the guide groove.  

Regarding Claim 8, SONG discloses (figs. 1-13B) the electronic device of claim 1, further comprising: restriction unit (fixing part 421) configured to restrict a sliding distance of the sliding plate ([0040]).  



Allowable Subject Matter

Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the cited prior art fails to disclose, “an unfolding angle adjustment unit configured to stop the first sliding plate and the second sliding plate at a first position that corresponds to a state where the first body and the second body are completely unfolded, and at least one second position between the state where the first body and the second body are completely unfolded and a state where the first body and the second body are completely folded. ”

Claims 9-20 are allowable
Regarding claim 9, the cited prior art fails to disclose, “wherein the hinge unit further comprises: a plurality of slit members configured to support the third portion of the flexible display between the first portion of the flexible display and the second portion of the flexible display, wherein the plurality of slit members are arranged along the first axis.”  
Regarding claim 18, the cited prior art fails to disclose,” wherein the hinge unit further comprises: a pair of holders disposed at both end portions of a supporting member and respectively inserted into sliding grooves of the first body and the second body.”
In examiners opinion the pertinent prior art  (PTO 892 attached), when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  


Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. Applicant argues that LEE fails to disclose “a plurality of sliding units configured to enable at least one of the first body and the second body to move in a direction perpendicular to a first axis, each of the plurality of sliding units being coupled to either of the first body or the second body, wherein each of the plurality of sliding units includes a sliding frame, and a sliding plate which slides in a direction perpendicular to the first axis along the sliding frame,  wherein the sliding frame of each of the plurality of sliding units is positioned parallel to and slides along either the first body or the second body.” Examiner respectfully disagrees. LEE clearly teaches a plurality of sliding units (412, 422) configured to enable at least one of the first body and the second body to move in a direction perpendicular to a first axis, each of the plurality of sliding units being coupled to either of the first body or the second body, wherein each of the plurality of sliding units includes a sliding frame (120 and 220)  and a sliding plate which slides in a direction perpendicular to the first axis along the sliding frame, wherein the sliding frame of each of the plurality of sliding units is positioned parallel to and slides along either the first body or the second body (see annotated fig. below).

    PNG
    media_image2.png
    299
    501
    media_image2.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841